Order reversed, on the law and facts, with costs on this appeal and at Special Term to the petitioner, and new election is ordered to be held at two o’clock in the afternoon, at the office of the corporation at Amsterdam, N. Y., to be called forthwith and to be on a day to be selected by the persons who were respectively president and secretary of the corporation prior to the January, 1933, meeting; notice of the meeting, as prescribed in section 22 of the General Corporation Law, shall be given. At such election none of the proxies secured or dated prior to this order are to be recognized, and any member of the corporation who desires is permitted to participate in such election. Until the new election the officers in office on the 10th day of January, 1933, shall continue to function and act. Hill, P. J., Crapser and Heffernan, JJ., concur; Rhodes and Bliss, JJ., concur except as to that portion directing that proxies dated or secured prior to this order may not be used.